DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura (US 2012/0027174) in view of Omernick et al. (US 2004/0136498; hereinafter Omernick).

Regarding claims 1 and 7, Takamura discloses a system with a corresponding method for improving quality in x-ray imaging (pars. 16-28) comprising: an x-ray tube (1) emitting x-rays; a depth sensing device (3) measuring a depth (B) of at least one body part of a patient (M), wherein the depth represents a distance (B) between said depth sensing device (3) and the body part (M); and a control unit (9) necessarily comprising a memory, wherein said memory stores (for processing in 9) depth reference data (B) that represents the distance between said depth sensing device (3) and the body part (M), wherein said depth reference data is used to calculate one of a thickness of the body part (17) and a 
However, Takamura fails to disclose wherein the calculated thickness or circumference is used, in combination with one or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure for the body part. 
Omernick teaches wherein the calculated thickness or circumference is used, in combination with one or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure (title and pars. 32-33 and 38) for the body part (24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Takamura with the teaching of Omernick, since one would have been motivated to make such a modification for optimizing exposure faster (Omernick: pars. 9-10).

Regarding claim 4, Takamura discloses wherein said control unit (9) is configured to generate technique selection (with 18 or 19) that enables a user to control said x-ray tube to emit an optimal amount of x-rays for the body part based on the thickness (par. 23) or circumference of the body part, wherein the technique selection comprises at least one of the following parameters used to control said x-ray tube: kilovoltage (par. 24), milliamperage, seconds, grid, focal spot, and filtration. 

Regarding claim 5, Takamura discloses wherein the technique selection is generated automatically by said control unit (via 16 and 18). 

Regarding claim 15, Omernick teaches wherein the calculated thickness or circumference is used, in combination with two or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure (title and pars. 32-33 and 38) for the body part (24). 

Claims 1, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlea (DE 19802499) in view of Omernick.

Regarding claims 1 and 7, Sferlea discloses a system with a corresponding method for improving quality in x-ray imaging (pg. 1, col. 2, par. 2) comprising: an x-ray tube emitting x-rays (pg. 3, par. 2; pg. 4, par. 3); a depth sensing device (6, 8, 12) measuring a depth (a2) of at least one body part of a patient (2), wherein the depth represents a distance (a2) between said depth sensing device (12) and the body part (2); and a control unit comprising a memory (9), wherein said memory stores depth reference data (a2) that represents the distance between said depth sensing device (12) and the body part (2), wherein said depth reference data is used to calculate one of a thickness of the body part (d) and a circumference of the body part, wherein the calculated thickness (d) or circumference is used to determine an optimal level of x-ray exposure for the body part (pg. 5, par. 3; pg. 9, lines 1-5). 
However, Sferlea fails to disclose wherein the calculated thickness or circumference is used, in combination with one or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure for the body part. 
Sferlea teaches wherein the calculated thickness or circumference is used, in combination with one or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure (title and pars. 32-33 and 38) for the body part (24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Omernick, since one would have been motivated to make such a modification for optimizing exposure faster (Omernick: pars. 9-10).

Regarding claim 15, Omernick teaches wherein the calculated thickness or circumference is used, in combination with two or more of dose information, exposure data, and technique information, to determine a real time optimal level of x-ray exposure (title and pars. 32-33 and 38) for the body part (24). 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlea and Omernick as applied to claims 1 and 7 above, and further in view of Horiuchi (US 6954513).
Sferlea as modified above suggests claims 1 and 7. Omernick teaches real time determination (pars. 32-33 and 38).
However, Sferlea fails to disclose wherein the circumference of the body part is used to determine an optimal level of x-ray exposure for the body part when using a CT scanner. 
Horiuchi teaches wherein the circumference of the body part is used to determine an optimal level of x-ray exposure for the body part when using a CT scanner (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Horiuchi, since one would have been motivated to make such a modification for reducing exposure (Horiuchi: col. 1:38-40).
	
Claims 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlea and Omernick as applied to claims 1 and 7 above, and further in view of Reiner (US 8538776).

Regarding claims 3 and 9, Sferlea as modified above suggests claims 1 and 7. Omernick teaches real time determination during a fluoroscopy (pars. 32-33 and 38). 
However, Sferlea fails to disclose wherein the optimal level of x-ray exposure for the body part is used for determining a patient geometry when using a fluoroscopy, wherein the patient geometry is further used for determining at least one of a patient entrance exposure and a peak skin dose. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Reiner, since one would have been motivated to make such a modification for better recommendations and more information (Reiner: col. 2:1-5).
	
Regarding claim 12, Omernick teaches wherein the control unit is configured to monitor the peak dose, and the determination of the real time optimal level of x-ray exposure for the body part comprises using information resulting from the control unit monitoring the peak dose in real time (pars. 32-33 and 38). Reiner teaches peak skin dose (305; fig. 4; col. 9:57-65; and col. 11:1-6). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlea and Omernick as applied to claim 1 above, and further in view of Yanaki (EP 0346530).

Regarding claim 4, Sferlea as modified above suggests claim 1. Omernick teaches real time optimal levels of x-ray exposure for the body part (pars. 32-33 and 38). 
However, Sferlea fails to disclose wherein said control unit is configured to generate technique selection that enables a user to control said x-ray tube to emit an optimal amount of x-rays for the body part based on the thickness or circumference of the body part, wherein the technique selection comprises at least one of the following parameters used to control said x-ray tube: kilovoltage, milliamperage, seconds, grid, focal spot, source-image distance (SID) geometry, and filtration. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Yanaki, since one would have been motivated to make such a modification for quality (Yanaki: title).

Regarding claim 5, Yanaki teaches wherein the technique selection is generated automatically by said control unit (pg. 13:15-16; pg. 14: 35-39).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlea and Omernick as applied to claims 1 and 7 above, and further in view of Stutsman et al. (US 2006/0056680; hereinafter Stutsman) and Bueno et al. (US 2008/0166033; hereinafter Bueno).
Sferlea as modified above suggests claims 1 and 7. Sferlea further discloses wherein said control unit is configured to display the thickness or circumference data (computer arrangement 7 includes a display means 13 which is capable of displaying a thickness, d; figure 1; page 7, lines 20-23). 
However, Sferlea fails to disclose wherein data representing the body part is formatted in accordance with a Digital Imaging and Communications in Medicine (DICOM) standard, wherein the data in configured to inserted into one a header field of a DICOM object said control unit, is configured to enable the user to perform a quality control of the amount of x-rays emitted. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Stutsman, since one would have been motivated to make such a modification for better organization (Stutsman: par. 2).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Bueno, since one would have been motivated to make such a modification for quality control.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sferlea, Omernick, and Yanaki as applied to claim 4 above, and further in view of Griesmer et al. (US 5379335; hereinafter Griesmer), Banckwitz et al. (US 2011/0013747; hereinafter Banckwitz), and Shiraishi et al. (US 2013/0142304; hereinafter Shiraishi).
Sferlea as modified above suggests claim 4. Omernick teaches wherein the technique information includes the parameters of kilovoltage, milliamperage, and seconds, and the 10234600- 6 -parameters are configured to be optimized for use in generation of the real time optimal level of x-ray exposure for the body part (pars. 32-33 and 38). Yanaki teaches optimizing focal spot (claim 7). 

Griesmer teaches optimizing grid (col. 7:20-22). Banckwitz teaches optimizing source-image distance (SID) geometry (par. 33). Shiraishi teaches optimizing filtration (pars. 52 and 76). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Griesmer, since one would have been motivated to make such a modification for reducing clouding and artifacts (Griesmer: col. 1:12-20). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Banckwitz, since one would have been motivated to make such a modification for optimal image quality and dose minimization (Banckwitz: par. 4). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Sferlea with the teaching of Shiraishi, since one would have been motivated to make such a modification for an optimal image (Shiraishi: par. 76). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sferlea, Omernick, Stutsman, and Bueno as applied to claim 6 above, and further in view of Liu et al. (US 2013/0301803; hereinafter Liu).
Sferlea as modified above suggests claim 6. Omernick further teaches wherein the necessary storage comprises information, and the determination of the real time optimal level of x-ray exposure for the body part includes utilizing real time feedback of the information (pars. 32-33 and 38).
However, Sferlea fails to disclose wherein the header of the DICOM object comprises DICOM information.
Liu teaches wherein the header of the DICOM object comprises DICOM information (par. 31). 
.

Terminal Disclaimer
The terminal disclaimers filed on October 22, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10456102 and/or 10842460 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claim 11 is allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884